The negligence of the defendants consisted in not stopping a swiftly moving electric car as soon as they reasonably might after it was apparent that the plaintiff was intending to cross the track at a level crossing. The case is distinguished from Waldron v. Railroad, 71 N.H. 362, by the fact that here there is evidence that the motorman knew or ought to have known that a foot-traveler was about to go upon the track.
The plaintiff's case as to her own care rests upon two propositions. She looked at her clock before starting out and learned it was past car-time. She was quite deaf, and before going upon the crossing looked up the track and saw no car coming; and unless it had been running at an unusual rate of speed, she could then have crossed in safety. Either ground was sufficient to permit her to go to the jury. State v. Railroad, 52 N.H. 528, 558; Nutter v. Railroad, 60 N.H. 483.
The exceptions to the refusal of instructions have not been argued and are apparently abandoned.
Exceptions overruled.
All concurred. *Page 599